OPINION OF THE COURT
Per Curiam.
The respondent has submitted an affidavit dated February 8, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he has been charged, inter alia, with conduct involving dishonesty, fraud, deceit or misrepresentation, conduct that is prejudicial to the administration of justice and conduct that adversely reflects on his fitness to practice law, by failure to honor a judicial subpoena duces tecum for the production of escrow records, failure to cooperate with a legitimate investigation of the Grievance Committee for the Ninth Judicial District by repeatedly refusing to provide escrow records with respect to a pending complaint of professional misconduct, and failure to file proof of compliance with this court’s order of suspension.
The respondent acknowledges that he could not successfully defend himself on the merits against the charges outlined above, that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel to the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. Accordingly, the respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Thompson, Bracken, Brown and Kunzeman, JJ., concur.
Ordered that the resignation of Denis J. McClure is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Denis J. McClure is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Denis J. McClure shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*77Ordered that pursuant to Judiciary Law § 90, effective immediately, Denis J. McClure is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.